Per Curiam :
- It was clear error .to submit to the jury any question as to the permanency of the plaintiff’s injuries,, for there was. no evidence ' justifying such submission: The plaintiff’s, physician, who alone '.was-interrogated on the point, declined to' express an opinion, urging" that an answer “ would be speculative because it all depends'- on the kind of, treatment he received.” There was no other evidence . on the subject.' • ’ - -
*373The. judgment and order should be reversed and á new trial granted, with costs to appellant to abide the event.
Present — Patterson, P. J., McLaughlin, Laughlin, Houghton and SoOtt, JJ. 1 ...
Judgment and. order reversed, new trial ordered, costs to appellant to abide event.